UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2615



PATRICIA EMMONS; EARL EMMONS,

                                            Plaintiffs - Appellants,

          versus


ROSE'S STORES, INCORPORATED; ED ANDERSON;
TERRY ELLENWOOD; JIM WYATT; LARRY OVERBY; JOHN
DOES, 1-10,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-95-1002-5-BO)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patricia Emmons, Earl Emmons, Appellants Pro Se. Sarah Wesley Fox,
Karen F. Gray, KILPATRICK STOCKTON, L.L.P., Raleigh, North Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court's order granting the

Defendants' motion for summary judgment on their civil complaint.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Emmons v. Rose's Stores, Inc., No. CA-95-
1002-5-BO (E.D.N.C. Oct. 20, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2